Lynn, J.,
concurring specially. I have serious reservations as to whether it is consonant with the judiciary’s role for this court to have devised the detailed form appended to our decision in State v. Benoit, 126 N.H. 6 (1985), and to have announced that the failure to utilize that form or its equivalent creates a presumption that any custodial statement given by a juvenile cannot be admitted into evidence at trial, see id. at 18. In an appropriate case, I would be willing to reconsider Benoit’s holding that Part I, Article 15 of the New Hampshire Constitution requires something more than traditional totality-of-the-circumstances analysis for determining the admissibility of custodial statements made by at least older juveniles, such as the defendant in this case. See Fare v. Michael C., 442 U.S. 707, 725-27 (1979); see also J.D.B. v. North Carolina,_U.S._, 79 U.S.L.W. 4504 (June 16, 2011) (holding that the age of a child subjected to police questioning, if known to the police or objectively apparent to a reasonable officer, is a factor that must be considered in determining if the child was in custody when the questioning occurred). However, inasmuch as these issues have not been raised in this case, I concur in the result reached by the majority.